Citation Nr: 0331115	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  96-03 881	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1978 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied service connection for diabetes 
mellitus.

Although the veteran filed an application to reopen this 
claim in August 1994, which was denied by the Milwaukee, 
Wisconsin, RO in December 1994 on the basis that new and 
material evidence had not been submitted, when this matter 
was initially before the Board in July 1998, the Board 
determined that the RO's failure to issue a statement of the 
case in 1978 precluded the May 1978 decision from becoming 
final and thus his original February 1978 claim seeking 
service connection for diabetes mellitus has remained 
pending; the Board therefore remanded the case for further 
development and de novo adjudication.  The requested 
development has been completed and the case has been 
returned to the Board for further appellate action.  

During the course of this appeal, the veteran's claims 
folder was transferred to the Winston-Salem, North Carolina, 
RO.

In March 2003, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Acting Veterans Law Judge 
(formerly known as a Board member).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's diabetes mellitus had its onset during 
service.


CONCLUSION OF LAW

Diabetes mellitus was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in July 1998, that it was his responsibility to either 
send medical treatment records from private medical 
facilities regarding treatment for his claimed disability, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  
Moreover, VA has made several attempts to obtain post-
discharge treatment records, but these records are clearly 
unobtainable.  The claimant was notified of the need for VA 
examinations, and was afforded a formal VA examination in 
February 1999; in addition, in August 1999 another VA 
examiner reviewed his medical records.  

The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  
He was notified what evidence VA had requested, and in the 
statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
available pertinent evidence was not received.  Therefore, 
the duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty 
to assist has been fulfilled. 

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without a prior remand of the case to the RO or 
for further Board development to provide additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal and the Board's favorable 
determination demonstrates the futility of any further 
evidentiary development.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Factual Background

The veteran's service medical records show that his weight 
was 164 pounds and his urinalysis was negative for albumin 
and sugar at the time of his September 1965 enlistment 
examination.  In December 1966 he reported a red color in 
his urine.  A urinalysis found no albumin, sugar, acetone or 
bile.  Later that month, a medical record indicates the 
veteran's urine was amber colored and his weight was 176 
pounds.  The report notes there were negative studies.  In a 
June 1968 medical history report, the veteran denied 
frequent or painful urination, but did report dizziness or 
fainting spells.  The accompanying medical examination 
report notes that his urinalysis had specific gravity of 
1.024 and albumin and sugar as "NEG COMBISTIX."  Microscopic 
findings were essentially negative.

In February 1978, the veteran raised his initial claim of 
entitlement to service connection for diabetes mellitus.  He 
reported having elevated blood sugar in 1967 while serving 
with the 581st Ambulance Company in Vogelweh, West Germany, 
and that he was treated at the 540th General Dispensary, 
under the supervision of the 9th General Hospital.  He was 
placed on a restricted diet and his blood sugar was tested 
every six months.  After his discharge, he returned to 
Vogelweh as a civilian employee and continued to be 
periodically treated at the 540th General Dispensary in 1969.  
He reported that he was later treated in Athens, Greece, in 
1973, and in Italy from 1975 to 1976; to date, both the 
veteran and VA have been unable to obtain those treatment 
records.  

During his March 1978 VA compensation examination report the 
veteran gave a history of borderline diabetes initially 
found in 1968.  He had fasting blood sugars of 147 and 148 
at the time of the examination.  The diagnoses were glucose 
intolerance and chemical diabetes mellitus.

A December 1978 VA nurse's note indicates that the veteran 
had a history of borderline diabetes.  

In June 1995, the veteran stated that he was followed for 
elevated blood sugar by civilian doctors and lab technician 
at the 540th General Dispensary, whom he identified; 
personnel rosters for the 540th General Dispensary confirm 
that the lab technician was stationed at the facility as of 
October 1967.

May and June 1997 VA treatment records indicate that the 
veteran had diabetes mellitus that was controlled by diet.  

A February 1999 VA examination report notes the veteran's 
history of glucose intolerance dating back to the late 
1960s.  His glucose intolerance was initially controlled by 
a strict diet.  In 1997, he was finally treated for diabetes 
with insulin in addition to his dietary therapy.  In the 
past eight years he gained weight from 180 to 247 pounds, 
which he weighed at the time of the examination.  The 
diagnosis was Type 2 diabetes mellitus with impotence.  The 
examiner opined that, if the veteran did in fact have 
glucose intolerance back in the late 1960s, it was certainly 
connected to his current diabetes.  The examiner noted that 
many patients with glucose intolerance go on to develop 
"frank diabetes."  

In August 1999, another VA physician reviewed the veteran's 
records.  The physician noted that on urinalyses conducted 
in September 1965, December 1966 and June 1968, glucose 
screening was negative and that there is no in-service 
evidence of symptoms associated with diabetes.  Moreover, 
medical records were unavailable from the veteran's period 
working for the European Exchange System.  He was initially 
diagnosed with diabetes in 1978 when he had two fasting 
blood sugars of greater than 140.  The physician opined 
that, based on the medical evidence of record, there was no 
evidence to indicate that he had diabetes during service or 
within one year of his discharge from service.  The 
physician noted that the missing 1969 treatment records 
would be critical, but that in their absence, a diagnosis of 
diabetes could not be supported prior to 1978.

During his March 2003 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that a routine blood examination in July 1968 initially 
indicated that he had high blood sugar.  Afterwards, he 
continued to routinely get his blood sugar tested.  He was 
treated at the 540th General Dispensary and had his blood 
checked by the lab technician referred to above.  He was 
first diagnosed with diabetes in 1978.  After his discharge 
in September 1968, the veteran returned to Germany as a 
civilian employee in December 1968.  He continued to receive 
treatment at the 540th General Dispensary until 1973.  From 
1973 to 1978 he controlled his blood sugar levels by diet 
and exercise.  In 1978, he initially received treatment at 
the Milwaukee VA Medical Center.  

Analysis 

The veteran contends that his current diabetes mellitus is 
related to elevated blood sugar and glucose intolerance in 
service and thus service connection is warranted because 
this condition had its onset during his period of active 
duty.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation 
or by using applicable presumptions, if available.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

After a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds 
that the evidence is at least in equipoise and thus service 
connection is warranted for the veteran's diabetes mellitus.  
In reaching this conclusion, the Board notes that, in 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In reaching this decision, the Board notes that, in its role 
as a finder of fact, the veteran is a very credible witness 
as to the reporting of his in-service experiences as well as 
his symptomatology over the years.  Indeed, a comparison of 
the veteran's original claim in February 1978 and his March 
2003 testimony, as well as statements he submitted during 
this period, the history and symptomatology of his diabetic 
problems presented to VA examiners in March 1978 and 
February 1999, reveals that his statements and testimony are 
extremely consistent.  Moreover, despite the unavailability 
of his civilian treatment records, the personnel rosters 
from the 540th General Dispensary, confirm that the lab 
technician identified by the veteran was stationed there 
during the veteran's service constitutes credible supporting 
evidence.  Although the veteran is not competent to provide 
evidence that requires medical knowledge, the Board finds 
that his testimony and statement regarding being told he had 
elevated blood sugar levels in service is credible.  
Further, that coupled with the February 1999 VA examiner's 
opinion that the veteran's current diabetes mellitus was 
related to the in-service elevated blood sugar levels links 
his current condition to his period of active duty.

The Board acknowledges that, although the VA examiner who 
reviewed the veteran's records in August 1999 found that the 
available evidence did not support a finding that the 
veteran had diabetes in service or within a year of his 
discharge, this evidence does not contradict the February 
1999 VA examiner's opinion that any elevated blood sugar 
levels or glucose intolerance in the 1960s would be related 
to the veteran's current diagnosed diabetes mellitus.  

Thus, resolving all reasonable doubt in the veteran's favor, 
based on the Board's finding that the veteran's testimony is 
credible and probative regarding elevated blood sugar levels 
during, and shortly after service, as well as the February 
1999 VA examiner's opinion that glucose intolerance in the 
late 1960s is related to the current diabetes mellitus 
places the evidence in equipoise, and thus the Board 
concludes that the evidence supports his claim of 
entitlement to service connection for diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for diabetes mellitus is granted.


	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

